  

EXHIBIT 10.35

 

GUARANTY AGREEMENT, DATED JUNE 23, 2014, AMONG SUREPURE INVESTMENT HOLDINGS, AG,
SUREPURE OPERATIONS, AG, SUREPURE PARTICIPATIONS, AG, SUREPURE HOLDINGS SOUTH
AFRICA (PTY) LIMITED, SUREPURE MARKETING SOUTH AFRICA (PTY) LIMITED AND PEAK
ONE.

 

 

GUARANTEE AGREEMENT

 

THIS GUARANTY AGREEMENT is dated June 23, 2014 (as amended, restated or modified
from time to time, the “Guaranty”), and is made by SUREPURE INVESTMENT HOLDINGS,
AG, a corporation incorporated under the laws of Switzerland, SUREPURE
PARTICIPATIONS AG, a corporation incorporated under the laws of Switzerland,
SUREPURE OPERATIONS AG, a corporation incorporated under the laws of
Switzerland, SUREPURE HOLDINGS SOUTH AFRICA (PTY) LTD., a private company
organized and existing under the laws of South Africa, and SUREPURE MARKETING
SOUTH AFRICA (PTY) LTD., a private company organized and existing under the laws
of South Africa (together, jointly and severally, the “Guarantors” and each a
“Guarantor”), in favor of Peak One Opportunity Fund, L.P., a Delaware limited
partnership (the “Buyer”).

 

WHEREAS, Surepure, Inc., a Nevada corporation (the “Company”), has entered into
a securities purchase agreement, dated as of the date hereof (as may be amended,
restated or modified from time to time, the “Purchase Agreement”), by and
between the Company and the Buyer, pursuant to which the Buyer has agreed to
purchase certain debentures from the Company, subject to the terms and
conditions therein contained (as may be amended, restated or modified from time
to time, the “Debentures”); and

 

WHEREAS, in order to induce Buyer to purchase the Debentures, and with full
knowledge that Buyer would not purchase the Debentures without this Guaranty,
the Guarantors have agreed to execute and deliver this Guaranty to Buyer, for
the benefit of Buyer, as security for the Obligations; and

 

WHEREAS, the Guarantors are each wholly-owned subsidiaries of the Company and
will substantially benefit from Buyer’s purchase of the Debentures from the
Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:

 

1.LIABILITIES GUARANTEED

 

The Guarantors hereby jointly and severally guarantee and become surety to Buyer
for the full, prompt and unconditional payment and performance of the
Obligations, when and as the same shall become due, whether at the stated
maturity date, by acceleration or otherwise, and the full, prompt and
unconditional performance of each term and condition to be performed by Company
under the Debentures and the other Transaction Documents. This Guaranty is a
primary obligation of Guarantor and shall be a continuing inexhaustible
Guaranty. This is a guaranty of payment and not of collection. Buyer may require
Guarantor to pay and perform its liabilities and obligations under this Guaranty
and may proceed immediately against Guarantor without being required to bring
any proceeding or take any action against Company or any other Person prior
thereto; the liability of Guarantor hereunder being independent of and separate
from the liability of Company, any other guarantor, any other Person, and the
availability of other collateral security for the Debentures and the other
Transaction Documents.

 



 

 

  

2.DEFINITIONS

 

All capitalized terms used in this Guaranty that are defined in the Purchase
Agreement shall have the meanings assigned to them in the Purchase Agreement,
unless the context of this Guaranty requires otherwise.

 

3.             REPRESENTATIONS AND WARRANTIES. Each Guarantor represents and
warrants to Buyer as follows:

 

3.1.            Organization, Powers. Each Guarantor: (i) is either a
corporation duly incorporated and existing under the laws of Switzerland or a
private company organized and existing under the laws of South Africa; (ii) has
the power and authority to own its properties and assets and to carry on its
business as now being conducted and as now contemplated; and (iii) has the power
and authority to execute, deliver and perform (and the officer or manager
executing this Guaranty on behalf of each Guarantor has been duly authorized to
so act and execute this Guaranty on behalf of the respective Guarantor), and by
all necessary action has authorized the execution, delivery and performance of,
all of its obligations under this Guaranty and any other Transaction Documents
to which it is a party.

 

3.2.            Execution of Guaranty. Each Guarantor is a subsidiary of Company
and will substantially benefit from Buyer’s purchase of the Debentures from the
Company. This Guaranty, and each other Transaction Document to which any
Guarantor is a party, have been duly executed and delivered by each Guarantor.
Execution, delivery and performance of this Guaranty and each other Transaction
Document to which each Guarantor is a party will not: (i) violate any provision
of any law, rule or regulation, any judgment, order, writ, decree or other
instrument of any governmental authority, or any provision of any contract or
other instrument to which any Guarantor is a party or by which any Guarantor or
any of its properties or assets are bound; (ii) result in the creation or
imposition of any lien, claim or encumbrance of any nature, other than the liens
created by the Transaction Documents; and (iii) require any consent from,
exemption of, or filing or registration with, any governmental authority or any
other Person, other than any filings in connection with the liens created by the
Transaction Documents.

 

3.3.            Obligations of Guarantor. This Guaranty and each other
Transaction Document to which any Guarantor is a party are the legal, valid and
binding obligations of each Guarantor, enforceable against each Guarantor in
accordance with their terms, except as the same may be limited by bankruptcy,
insolvency, reorganization or other laws relating to or affecting the
enforcement of creditors’ rights generally or by equitable principles which may
affect the availability of specific performance and other equitable remedies.
The purchase of the Debentures by Buyer and the assumption by each Guarantor of
its obligations hereunder and under any other Transaction Document to which each
Guarantor is a party will result in material benefits to each Guarantor. This
Guaranty was entered into by Guarantor for commercial purposes.

 



2

 

  

3.4.            Litigation. There is no demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever at law or in equity or by or before any
governmental authority now pending or, to the knowledge of any Guarantor,
threatened, against or affecting any Guarantor or any of its properties, assets
or rights which, if adversely determined, would materially impair or affect: (i)
Guarantor’s right to carry on its business substantially as now conducted (and
as now contemplated); (ii) Guarantor’s financial condition; or (iii) Guarantor’s
capacity to consummate and perform its obligations under this Guaranty or any
other Transaction Document to which Guarantor is a party.

 

3.5.            No Defaults. Each Guarantor is not in default beyond the
expiration of any applicable grace or cure periods, in the performance,
observance or fulfillment of any of the material obligations, covenants or
conditions contained herein or in any contract or other instrument to which such
Guarantor is a party or by which such Guarantor or any of its properties or
assets are bound.

 

3.6.            No Untrue Statements. To the knowledge of each Guarantor, no
Transaction Document or other document, certificate or statement furnished to
Buyer by or on behalf of Company or any Guarantor contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements contained herein and therein not misleading. Each Guarantor
acknowledges that all such statements, representations and warranties shall be
deemed to have been relied upon by Buyer as an inducement to purchase the
Debentures.

 

4.NO LIMITATION OF LIABILITY

 

4.1.            Each Guarantor acknowledges that the obligations undertaken
herein involve the guaranty of obligations of a an entity other than Guarantor
and, in full recognition of that fact, each Guarantor consents and agrees that
Buyer may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness of this
Guaranty: (i) change the manner, place or terms of payment of (including,
without limitation, any increase or decrease in the principal amount of the
Obligations or the interest rate), and/or change or extend the time for payment
of, or renew, supplement or modify, any of the Obligations, any security
therefor, or any of the Transaction Documents evidencing same, and the Guaranty
herein made shall apply to the Obligations and the Transaction Documents as so
changed, extended, renewed, supplemented or modified; (ii) sell, exchange,
release, surrender, realize upon or otherwise deal with in any manner and in any
order, any property securing the Obligations; (iii) supplement, modify, amend or
waive, or enter into or give any agreement, approval, waiver or consent with
respect to, any of the Obligations, or any part thereof, or any of the
Transaction Documents, or any additional security or guaranties, or any
condition, covenant, default, remedy, right, representation or term thereof or
thereunder; (iv) exercise or refrain from exercising any rights against Company
or other entities (including each Guarantor) or against any security for the
Obligations; (v) accept new or additional instruments, documents or agreements
in exchange for or relative to any of the Transaction Documents or the
Obligations, or any part thereof; (vi) accept partial payments on the
Obligations; (vii) receive and hold additional security or guaranties for the
Obligations, or any part thereof; (viii) release, reconvey, terminate, waive,
abandon, fail to perfect, subordinate, exchange, substitute, transfer and/or
enforce any security or guaranties, and apply any security and direct the order
or manner of sale thereof as Buyer, in its sole and absolute discretion, may
determine; (ix) add, release, settle, modify or discharge the obligation of any
maker, endorser, guarantor, surety, obligor or any other Person who is in any
way obligated for any of the Obligations, or any part thereof; (x) settle or
compromise any Obligations and whether voluntarily or involuntarily, dispose of
any security therefor (with or without consideration and in whatever manner
Buyer deems appropriate), and subordinate the payment of any of the Obligations,
whether or not due, to the payment of liabilities owing to creditors of Company
other than Buyer and each Guarantor; (xi) consent to the merger, change or any
other restructuring or termination of the corporate existence of Company or any
other entity, and correspondingly restructure the Obligations, and any such
merger, change, restructuring or termination shall not affect the liability of
any Guarantor or the continuing effectiveness hereof, or the enforceability
hereof with respect to all or any part of the Obligations; (xii) apply any sums
it receives, by whomever paid or however realized, to any of the Obligations
and/or (xiii) take any other action which might constitute a defense available
to, or a discharge of, Company or any other entity (including the Guarantors) in
respect of the Obligations.

 



3

 

  

4.2.            The invalidity, irregularity or unenforceability of all or any
part of the Obligations or any Transaction Document, or the impairment or loss
of any security therefor, whether caused by any action or inaction of Buyer, or
otherwise, shall not affect, impair or be a defense to Guarantors’ obligations
under this Guaranty.

 

4.3.            Upon the occurrence and during the continuance of any Event of
Default, Buyer may enforce this Guaranty independently of any other remedy,
guaranty or security Buyer at any time may have or hold in connection with the
Obligations, and it shall not be necessary for Buyer to marshal assets in favor
of Company, any other guarantor of the Obligations or any other Person or to
proceed upon or against and/or exhaust any security or remedy before proceeding
to enforce this Guaranty. Each Guarantor expressly waives any right to require
Buyer to marshal assets in favor of Company or any other Person, or to proceed
against Company or any other guarantor of the Obligations or any collateral
provided by any Person, and agrees that Buyer may proceed against any obligor
(including any Guarantor) and/or the collateral in such order as Buyer shall
determine in its sole and absolute discretion. Buyer may file a separate action
or actions against any Guarantor, whether action is brought or prosecuted with
respect to any security or against any other entity, or whether any other entity
is joined in any such action or actions. Each Guarantor agrees that Buyer and
Company may deal with each other in connection with the Obligations or
otherwise, or alter any contracts or agreements now or hereafter existing
between them, in any manner whatsoever, all without in any way altering or
affecting the security of this Guaranty.

 

4.4.            Each Guarantor expressly waives, to the fullest extent permitted
by applicable law, any and all defenses which such Guarantor shall or may have
as of the date hereof arising or asserted by reason of: (i) any disability or
other defense of Company, or any other guarantor for the Obligations, with
respect to the Obligations; (ii) the unenforceability or invalidity of any
security for or guaranty of the Obligations or the lack of perfection or
continuing perfection or failure of priority of any security for the
Obligations; (iii) the cessation for any cause whatsoever of the liability of
Company, or any other guarantor of the Obligations (other than by reason of the
full payment and performance of all Obligations (other than contingent
indemnification obligations)); (iv) any failure of Buyer to marshal assets in
favor of Company or any other Person; (v) any failure of Buyer to give notice of
sale or other disposition of collateral to Company or any other Person or any
defect in any notice that may be given in connection with any sale or
disposition of collateral; (vi) any failure of Buyer to comply with applicable
laws in connection with the sale or other disposition of any collateral or other
security for any Obligations, including, without limitation, any failure of
Buyer to conduct a commercially reasonable sale or other disposition of any
collateral or other security for any Obligations; (vii) any act or omission of
Buyer or others that directly or indirectly results in or aids the discharge or
release of Company or any other guarantor of the Obligations, or of any security
or guaranty therefor by operation of law or otherwise; (viii) any law which
provides that the obligation of a surety or guarantor must neither be larger in
amount or in other respects more burdensome than that of the principal or which
reduces a surety’s or guarantor’s obligation in proportion to the principal
obligation; (ix) any failure of Buyer to file or enforce a claim in any
bankruptcy or other proceeding with respect to any Person; (x) the election by
Buyer, in any bankruptcy proceeding of any Person, of the application or
non-application of Section 1111(b)(2) of the United States Bankruptcy Code; (xi)
any extension of credit or the grant of any lien under Section 364 of the United
States Bankruptcy Code; (xii) any use of collateral under Section 363 of the
United States Bankruptcy Code; (xiii) any agreement or stipulation with respect
to the provision of adequate protection in any bankruptcy proceeding of any
Person; (xiv) the avoidance of any lien or security interest in favor of Buyer
for any reason; (xv) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including without limitation any discharge of, or bar or
stay against collecting, all or any of the Obligations (or any interest thereon)
in or as a result of any such proceeding; or (xvi) any action taken by Buyer
that is authorized by this Section or any other provision of any Transaction
Document. Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.

 



4

 

  

4.5.            This is a continuing guaranty and shall remain in full force and
effect as to all of the Obligations until such date as all amounts owing by
Company to Buyer shall have been paid in full in cash and all obligations of
Company with respect to any of the Obligations shall have terminated or expired
(other than contingent indemnification obligations) (such date is referred to
herein as the “Termination Date”).

 

5.LIMITATION ON SUBROGATION

 

Until the Termination Date, each Guarantor waives any present or future right to
which such Guarantor is or may become entitled to be subrogated to Buyer’s
rights against Company or to seek contribution, reimbursement, indemnification,
payment or the like, or participation in any claim, right or remedy of Buyer
against Company or any security which Buyer now has or hereafter acquires,
whether or not such claim, right or remedy arises under contract, in equity, by
statute, under common law or otherwise. If, notwithstanding such waiver, any
funds or property shall be paid or transferred to any Guarantor on account of
such subrogation, contribution, reimbursement, or indemnification at any time
when all of the Obligations have not been paid in full, such Guarantor shall
hold such funds or property in trust for Buyer and shall forthwith pay over to
Buyer such funds and/or property to be applied by Buyer to the Obligations.

 

6.COVENANTS

 

6.1.            Financial Statements. Upon receipt of written request of the
Buyer, each Guarantor shall promptly deliver to Buyer: (a) financial statements
disclosing all of such Guarantor’s assets, liabilities, net worth, income and
contingent liabilities, all in reasonable detail and in form acceptable to
Buyer, signed by such Guarantor, and certified by such Guarantor to Buyer to be
true, correct and complete in all material respects; (b) complete copies of tax
returns, including all schedules, each of which shall be signed and certified by
such Guarantor to be true and complete copies of such returns; and (c) such
other information with respect to such Guarantor as Buyer may from time to time
reasonably request.

 

6.2.            Subordination of Other Debts. Each Guarantor hereby: (a)
subordinates the obligations now or hereafter owed by Company to each Guarantor
(“Subordinated Debt”) to any and all obligations of Company to Buyer now or
hereafter existing while this Guaranty is in effect, and hereby agrees that each
Guarantor will not request or accept payment of or any security for any part of
the Subordinated Debt, and any proceeds of the Subordinated Debt paid to each
Guarantor, through error or otherwise, shall immediately be forwarded to Buyer
by each Guarantor, properly endorsed to the order of Buyer, to apply to the
Obligations.

 

7.EVENTS OF DEFAULT

 

Each of the Events of Default in the Debenture shall constitute an Event of
Default hereunder.

 

8.REMEDIES.

 

8.1.            Upon an Event of Default, as provided in the Purchase Agreement,
all liabilities and obligations of each Guarantor hereunder shall become
immediately due and payable without demand or notice and, in addition to any
other remedies provided by law or in equity, Buyer may:

 



5

 

  

8.1.1.      Enforce the obligations of each Guarantor under this Guaranty.

 

8.1.2.      To the extent not prohibited by and in addition to any other remedy
provided by law or equity, setoff against any of the Obligations any sum owed by
Buyer in any capacity to each Guarantor whether due or not.

 

8.1.3.      Perform any covenant or agreement of each Guarantor in default
hereunder (but without obligation to do so) and in that regard pay such money as
may be required or as Buyer may reasonably deem expedient. Any costs, expenses
or fees, including reasonable attorneys’ fees and costs, incurred by Buyer in
connection with the foregoing shall be included in the Obligations guaranteed
hereby, and shall be due and payable on demand, together with interest at the
highest non-usurious rate permitted by applicable law, such interest to be
calculated from the date of such advance to the date of repayment thereof. Any
such action by Buyer shall not be deemed to be a waiver or release of any
Guarantor hereunder and shall be without prejudice to any other right or remedy
of Buyer.

 

8.2.            Settlement of any claim by Buyer against Company, whether
voluntary or involuntary, shall not reduce the amount due under the terms of
this Guaranty, except to the extent of the amount actually paid by Company or
any other obligated Person and legally retained by Buyer in connection with the
settlement (unless otherwise provided for herein).

 

9.MISCELLANEOUS.

 

9.1.            Disclosure of Financial Information. Buyer is hereby authorized
to disclose any financial or other information about any Guarantor to any
governmental authority having jurisdiction over Buyer or to any present, future
or prospective participant or successor in interest in the Debentures. The
information provided may include, without limitation, amounts, terms, balances,
payment history, return item history and any financial or other information
about any Guarantor.

 

9.2.            Remedies Cumulative. The rights and remedies of Buyer, as
provided herein and in any other Transaction Document, shall be cumulative and
concurrent, may be pursued separately, successively or together, may be
exercised as often as occasion therefor shall arise, and shall be in addition to
any other rights or remedies conferred upon Buyer at law or in equity. The
failure, at any one or more times, of Buyer to exercise any such right or remedy
shall in no event be construed as a waiver or release thereof. Buyer shall have
the right to take any action it deems appropriate without the necessity of
resorting to any collateral securing this Guaranty.

 

9.3.            Integration. This Guaranty and the other Transaction Documents
constitute the sole agreement of the parties with respect to the transactions
contemplated hereby and thereby and supersede all oral negotiations and prior
writings with respect thereto.

 

9.4.            Attorneys’ Fees and Expenses. If Buyer retains the services of
counsel by reason of a claim of an Event of Default hereunder or under any of
the other Transaction Documents, or on account of any matter involving this
Guaranty, or for examination of matters subject to Buyer’s approval under the
Transaction Documents, all costs of suit and all reasonable attorneys’ fees and
such other reasonable expenses so incurred by Buyer shall forthwith, on demand,
become due and payable and shall be secured hereby.

 



6

 

  

9.5.            No Implied Waiver. Buyer shall not be deemed to have modified or
waived any of its rights or remedies hereunder unless such modification or
waiver is in writing and signed by Buyer, and then only to the extent
specifically set forth therein. A waiver in one event shall not be construed as
continuing or as a waiver of or bar to such right or remedy on a subsequent
event.

 

9.6.            Waiver. Except as otherwise provided herein or in any of the
Transaction Documents, each Guarantor waives notice of acceptance of this
Guaranty and notice of the Obligations and waives notice of default,
non-payment, partial payment, presentment, demand, protest, notice of protest or
dishonor, and all other notices to which any Guarantor might otherwise be
entitled or which might be required by law to be given by Buyer. Each Guarantor
waives the right to any stay of execution and the benefit of all exemption laws,
to the extent permitted by law, and any other protection granted by law to
guarantors, now or hereafter in effect with respect to any action or proceeding
brought by Buyer against it. Each Guarantor irrevocably waives all claims of
waiver, release, surrender, alteration or compromise and the right to assert
against Buyer any defenses, set-offs, counterclaims, or claims that any
Guarantor may have at any time against Company or any other party liable to
Buyer.

 

9.7.            No Third Party Beneficiary. Except as otherwise provided herein,
each Guarantor and Buyer do not intend the benefits of this Guaranty to inure to
any third party and no third party (including Company) shall have any status,
right or entitlement under this Guaranty.

 

9.8.            Partial Invalidity. The invalidity or unenforceability of any
one or more provisions of this Guaranty shall not render any other provision
invalid or unenforceable. In lieu of any invalid or unenforceable provision,
there shall be added automatically a valid and enforceable provision as similar
in terms to such invalid or unenforceable provision as may be possible.

 

9.9.            Binding Effect. The covenants, conditions, waivers, releases and
agreements contained in this Guaranty shall bind, and the benefits thereof shall
inure to, the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns; provided, however, that this
Guaranty cannot be assigned by any Guarantor without the prior written consent
of Buyer, and any such assignment or attempted assignment by any Guarantor shall
be void and of no effect with respect to the Buyer.

 

9.10.        Modifications. This Guaranty may not be supplemented, extended,
modified or terminated except by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.

 



7

 

  

9.11.        Sales or Participations. Buyer may from time to time sell or assign
the Debentures, in whole or in part, or grant participations in the Debentures
and/or the obligations evidenced thereby without the consent of Company or any
Guarantor (other than as provided in the Purchase Agreement), provided, however,
Buyer shall provide written notice to Company and each Guarantor of any such
assignment or grant of participations. The holder of any such sale, assignment
or participation, if the applicable agreement between Buyer and such holder so
provides, shall be: (a) entitled to all of the rights, obligations and benefits
of Buyer (to the extent of such holder’s interest or participation); and (b)
deemed to hold and may exercise the rights of setoff or banker’s lien with
respect to any and all obligations of such holder to each Guarantor (to the
extent of such holder’s interest or participation), in each case as fully as
though each Guarantor was directly indebted to such holder. Buyer may in its
discretion give notice to any Guarantor of such sale, assignment or
participation; however, the failure to give such notice shall not affect any of
Buyer’s or such holder’s rights hereunder.

 

9.12.        MANDATORY FORUM SELECTION. Any dispute arising under, relating to,
or in connection with the Agreement or related to any matter which is the
subject of or incidental to the Agreement (whether or not such claim is based
upon breach of contract or tort) shall be subject to the exclusive jurisdiction
and venue of the state and/or federal courts located in MIAMI-DADE COUNTY,
Florida.  This provision is intended to be a “mandatory” forum selection clause
and governed by and interpreted consistent with Florida law.

 

9.13.        Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Guaranty must be in
writing and in each case properly addressed to the party to receive the same in
accordance with the information below, and will be deemed to have been
delivered: (i) if mailed by certified mail, return receipt requested, postage
prepaid and properly addressed to the address below, then three (3) business
days after deposit of same in a regularly maintained U.S. Mail receptacle; or
(ii) if mailed by Federal Express, UPS or other nationally recognized overnight
courier service, next business morning delivery, then one (1) business day after
deposit of same in a regularly maintained receptacle of such overnight courier;
or (iii) if hand delivered, then upon hand delivery thereof to the address
indicated on or prior to 5:00 p.m., EST, on a Business Day. Any notice hand
delivered after 5:00 p.m., EST, shall be deemed delivered on the following
Business Day. Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Guaranty may be sent by facsimile, e-mail, or
other method of delivery, but shall be deemed to have been delivered only when
the sending party has confirmed (by reply e-mail or some other form of written
confirmation) that the notice has been received by the other party.  The
addresses and facsimile numbers for such communications shall be as set forth
below, unless such address or information is changed by a notice conforming to
the requirements hereof. No notice to or demand on any Guarantor in any case
shall entitle such Guarantor to any other or further notice or demand in similar
or other circumstances:

 



8

 

  

GUARANTORS:    

c/o Surepure, Inc.

405 Lexington Avenue, 25th Floor

New York, NY 10174

Attention: Stephen M. Robinson

Email: Stephen.robinson@surepureinc.com

 

With copies to (which shall not constitute notice):

 

Barton LLP

420 Lexington Avenue, 18th Floor

New York, NY 10170

Attention: William A. Newman, Esq.

Email: wnewman@bartonesq.com

        BUYER:

Peak One Opportunity Fund, L.P.

333 South Hibiscus Drive

Miami Beach, FL 33139

Attention: Jason Goldstein

Email: jgoldstein@peakoneinvestments.com

 

 

With copies to (which shall not constitute notice):

 

 

Lucosky Brookman LLP

101 Wood Avenue South, 5th Floor

Woodbridge, NY 08830

Attention: Seth Brookman, Esq.

Email: sbrookman@lucbro.com

 

and

 

Zabatta Group, LLP

91 Central Park West, Suite 1H

New York, NY 10023

Attention: Patrick G. Zabatta, Esq.

Email: pzabatta@peakoneinvestments.com

 

9.14.        Governing Law. Except in the case of the Mandatory Forum Selection
clause set forth in Section 9.12 hereof, this Guaranty shall be governed by and
construed in accordance with the substantive laws of the State of Nevada without
reference to conflict of laws principles.

 

9.15.        Joint and Several Liability. The word “Guarantor” or “Guarantors”
shall mean all of the undersigned persons, if more than one, and their liability
shall be joint and several. The liability of Guarantor shall also be joint and
several with the liability of any other guarantor under any other guaranty.

 



9

 

  

9.16.        Continuing Enforcement. If, after receipt of any payment of all or
any part of the Obligations, Buyer is compelled or reasonably agrees, for
settlement purposes, to surrender such payment to any person or entity for any
reason (including, without limitation, a determination that such payment is void
or voidable as a preference or fraudulent conveyance, an impermissible setoff,
or a diversion of trust funds), then this Guaranty shall continue in full force
and effect or be reinstated, as the case may be, and Guarantor shall be liable
for, and shall indemnify, defend and hold harmless Buyer with respect to the
full amount so surrendered. The provisions of this Section shall survive the
termination of this Guaranty and shall remain effective notwithstanding the
payment of the Obligations, the cancellation, conversion or redemption of the
Debentures, this Guaranty or any other Transaction Document, the release of any
security interest, lien or encumbrance securing the Obligations or any other
action which Buyer may have taken in reliance upon its receipt of such payment.
Any cancellation, release or other such action shall be deemed to have been
conditioned upon any payment of the Obligations having become final and
irrevocable.

 

9.17.        WAIVER OF JURY TRIAL. GUARANTOR AGREES THAT, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR
COUNTERCLAIM, BROUGHT BY BUYER OR ANY GUARANTOR ON OR WITH RESPECT TO THIS
GUARANTY OR ANY OTHER TRANSACTION DOCUMENT OR THE DEALINGS OF THE PARTIES WITH
RESPECT HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY.
BUYER AND EACH GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
INTELLIGENTLY, AND WITH THE ADVICE OF THEIR RESPECTIVE COUNSEL, WAIVE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH
SUIT, ACTION OR PROCEEDING. FURTHER, BUYER AND EACH GUARANTOR WAIVE ANY RIGHT
THEY MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY
SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT THIS
SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS GUARANTY AND THAT BUYER WOULD
NOT PURCHASE THE DEBENTURES IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A
PART OF THIS GUARANTY.

 

[-Signature Page Follows-]

 



10

 

  

IN WITNESS WHEREOF, the Guarantors, intending to be legally bound, have duly
executed and delivered this Guaranty Agreement as of the day and year first
above written.

 

 



  SUREPURE INVESTMENT HOLDINGS, AG               By: /s/ Stephen Robinson  
Name: Stephen Robinson   Title: CFO               SUREPURE PARTICIPATIONS AG    
          By: /s/ Stephen Robinson   Name: Stephen Robinson   Title: CFO        
      SUREPURE OPERATIONS AG               By: /s/ Stephen Robinson   Name:
Stephen Robinson   Title: CFO               SUREPURE HOLDINGS SOUTH AFRICA (PTY)
LTD.               By: /s/ Stephen Robinson   Name: Stephen Robinson   Title:
CFO               SUREPURE MARKETING SOUTH AFRICA (PTY) LTD.               By:
/s/ Stephen Robinson   Name: Stephen Robinson   Title: CFO

 



11

